U.S. Department of Justice
_ Inited States Marshals Service

es
PLAINTIFF
ACE Motor Acceptance Corporatin

DEFENDANT

Misty McCoy

COURT CASE NUMBER
3:18-cv-630-KDB

SERVE

Misty McCoy
AT

ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

11915 John K Hall Way, Charlotte NC 28277
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

All Telephone Numbers, and Estimated Times Available for Service)

**US District Court Order

Check for service
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,

Signature of Attomey other Originator requesting service on behalf of:

[] PLAINTIFF
[.] DEFENDANT

 

PROCESS RECEIPT AND RETURN

See "Instructions for Service of Process by U.S. Marshal"

 

Number of parties
served in this case

 

on U.S.A.

TELEPHONE NUMBER

TYPE OF PROCESS

Orders & Summons
NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

Number of process to be
served with this Form 285

6

to be 2

 

I acknowledge receipt for the total

(Sign only for USM 285 if more

 

District of

District to
Origin

 

DATE
12/20/2019

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE. BELOW THIS LINE
Total Process
number of process indicated :

than one USM 2835 is submitted)

[

 

Serve

no SB

 

 

individ

 

 

Signature of Authorized USMS Deputy or Clerk,

Date

2abep

 

Name and title of individual served (if not shown above)

I hereby certify and return that I [[] have personally served , [] have legal evidence of service, [] have executed as shown in "Remarks" the process described on the
company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below

[A hereby certify and retum that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

Address (complete only different than shown above)

 

 

 

 

 

   

 

 

 

 

 

 

 

 

Date , Time ] am
Opi)G | 179-  a
Signature of U.S. Marshal or Deputy
LE
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
f (including ee (Amount of Refund*)
£UG.99 | Fa ek BIE LY ss
REMARKS gery Ef ENTEREK, GIVEN TO ae Fe. DELEGATION . e = 7
a7 le. (st wbagl nobedy foe 3G als rudtp % B 5
. are ret \ of e S *
Cn do Oey t cer <4 Za 5
(x/pofy Bad alhruyt “ veserued | ese = Bo
Bum appeen| suves be Bo anrles fad loyd
FILED a
CHARLOTTE, NC
DEC 30 2019
US DISTRICT COURT
WESTERN DISTRICT OF NC

 

 

PRIOR VERSIONS OF THICFOR€ ARELSS0VED)630-KDB Document 73 Filed 12/30/19 Page 1 of 2

Form USM-285
Rev. 11/18

 

 
 

pep eA ETS
an

AO 83 (Rev. 06/09) Summons in a Criminal Case mos

 

UNITED STATES DISTRICT COURT gi DEC 20 PH 1+ 06
, for the oo

Western District of North Carolina
ACE Motor Acceptance Corporation

Plaintiff,

VS jaw fen Gr
Pe.

V.

Misty McCoy

Defendants, Case No. 3:18-cv-630-KDB

 

Nees ee ee ae ee te

Defendant
SUMMONS IN A CIVIL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

(I Indictment (7 Superseding Indictment © Information ( Superseding Information O Complaint

Probation Violation Petition O Supervised Release Violation Petition O Violation Notice Order of Court

 

 

 

 

 

 

US District Court
Place: Charles R. Jonas Buliding Courtroom No.: Charlotte #2
401 West Trade Street :
Charlotte, NC 28202 Date and Time: 03/09/2020 9:30 am

This offense is briefly described as follows:

Charge of Criminal Contempt Against Misty McCoy.

Fret dGh—
Date: 12/20/2019

Issuing officer's signature

Frank G. Johns, Clerk of Court

Printed name and title
I declare under penalty of perjury that I have: Lo
O Executed and returned this summons Returned this summons unexecuted

pate: _(9VGO/CF Ld MO} |

Server's signature

DUSr Thames MN. ‘Ueeks J

Printed name and title

 

 

 

 

Case 3:18-cv-00630-KDB Document 73 Filed 12/30/19 Page 2 of 2

 

 
